Citation Nr: 0517311	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  97-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1966.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board initially denied the claim 
in an April 2002 decision.  Pursuant to a January 2003 Joint 
Motion for Remand and to Stay Proceedings, the Court vacated 
the Board decision by Order dated in February 2003.  The 
Board then remanded the case in October 2003 for additional 
actions as outlined in the January 2003 Joint Motion.  The 
issue is again before the Board. 

The veteran testified at RO hearings in February 1997 and 
April 2000.  The veteran testified before a Board hearing via 
videoconference in January 2002.  The veteran was again 
scheduled for a Board hearing in May 2005, but the veteran 
failed to report.  Instead, the veteran's attorney submitted 
additional written argument.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his period of active military service.  

2.  The veteran's claimed in-service stressors have not been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (1996).38 C.F.R. §§ 3.303, 
3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a March 2001 
RO letter and augmented by a VCAA letter in April 2004 have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in these letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board also finds that the March 2001 and April 2003 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

In this case, the RO's decision to deny the claim in April 
1996 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2001 and April 
2003 letters regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran submitted 
new evidence, while his claim was on appeal, indicating he 
understood his rights to produce evidence.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
service personnel records, private medical records, Social 
Security Administration records, VA medical records and VA 
psychiatric examinations.  The Board notes that the veteran 
has not received a medical opinion about the relationship 
between PTSD and his claimed stressors.  However, as noted 
below these stressors cannot be verified, consequently, an 
opinion would not assist the veteran.  The Board finds that 
the information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Board also notes that the January 2003 
Joint Motion called for a search for unit morning reports 
involving the veteran's claimed stressors.  The RO requested 
these reports.  Only one document was found and that has been 
made part of the record.  In May 2005 written argument, the 
veteran's attorney now argues that VA has failed the duty to 
assist by not requesting unit histories for the period the 
veteran was in Vietnam.  The January 2003 Joint Motion did 
not include any direction for a search for such records.  At 
any rate, the record shows that the RO contacted the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in June 1998 and requested appropriate action to verify the 
claimed stressors.  USASCRUR responded in December 1998 and 
forwarded copies of extracts of an Operational Report-Lessons 
Learned.  These extracts appear to document significant 
organizational and unit activities for the pertinent time 
period, but do not verify the claimed stressors.  USASCRUR 
also reported that the U.S. Army Military History Institute 
does not maintain records submitted by the 578th Engineer 
Company during 1965.  It appears from the December 1998 
USASCRUR response that no further records documenting the 
unit's activities are available.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with these issues. 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  In Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002), the Court addressed a claim for service 
connection for PTSD and noted that "[a]lthough the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks."  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The Court went on to note that 38 C.F.R. § 3.304(f) 
only requires credible supporting evidence that the claimed 
stressor occurred.  Corroboration of a veteran's personal 
participation is not required.  

The Board notes here that evidence in the claims file 
regarding a diagnosis of PTSD includes conflicting diagnoses.  
Specifically, while some VA treatment records, including the 
March 1998 VA examination report, show that the veteran was 
diagnosed as having PTSD, a February 1996 VA examination 
report shows that the veteran did not meet the full criteria 
for a diagnosis of PTSD.  The Board further notes that the 
veteran's attorney has requested a VA examination as recent 
as May 2005.  However, as discussed below, without a verified 
stressor a VA examination would not provide the veteran with 
a basis to grant his claim.  This result is the same under 
both versions of 38 C.F.R. § 3.304(f). 

The problem in the present case is that there is no 
persuasive evidence showing that the veteran engaged in 
combat with the enemy, and attempts to otherwise verify the 
claimed stressors have been unsuccessful.  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).  The veteran's service personnel records 
show that he did serve in Vietnam for less than three months.  
However, such records do not suggest that he participated in 
combat.  Instead, they show that he was a supply handler, a 
fact he has acknowledged in his stressor statements and 
testimonies.  Moreover, it appears from testimony offered by 
the veteran that he was not engaged in actual combat, 
although he did express fear at hearing explosions in the 
distance.  There is also no indication that he was awarded 
any combat decorations.  Based on the overall record, the 
Board is compelled to conclude that the weight of the 
evidence is against a finding that he participated in combat 
with the enemy.  Therefore, since the record does not show 
that he engaged in combat, his statements alone regarding the 
claimed stressors may not be accepted, but must be 
corroborated. 

In letters, dated October 1995 and October 1997, the RO 
requested the veteran to furnish the details of the claimed 
stressors. The veteran responded with stressor statements 
wherein he contended that his stressors included experiencing 
stress during basic training due to his inability to speak 
English, shooting a Vietnamese woman while on guard duty, 
witnessing another guard get shot, seeing injured and maimed 
soldiers at a nearby hospital, seeing dead Vietnamese people 
lying along the side of the road, and being evacuated during 
a Mass because of a bomb.  The RO contacted USASCRUR in an 
attempt to obtain verification of these stressors.  In a 
December 1998 response, USASCRUR reported that it could not 
verify that the veteran stood guard duty or participated in 
perimeter patrols.  USASCRUR indicated that in order to 
provide research concerning casualties and specific combat 
incidents, the veteran would have to provide more specific 
information, including the most specific dates of the 
incidents, names of individuals involved, and unit 
designations to the company level.  The USASCRUR also 
suggested a search of morning reports.  

At the April 2000 hearing, the veteran was advised that the 
information he provided regarding his stressors had not been 
specific enough to allow them to be verified.  He was then 
asked if he could provide more detail regarding the dates of 
the stressors and the names of individuals who might be able 
to provide statements which corroborated the stressors.  The 
veteran responded that he did not know or remember the names 
of the other individuals involved and that it would be 
impossible for him to get any statements.  At the January 
2002 videoconference hearing, the veteran testified that he 
did not have any specific recollection of the details of the 
incident wherein he witnessed another guard get shot.  The 
May 2005 letter from the veteran's attorney did not include 
any more details or specifics about the veteran's stressors.  
To date, the veteran has not provided any names, specific 
dates or other specifics regarding the stressors which might 
allow them to be verified.  

In response to the Joint Motion for Remand and to Stay 
Proceedings from the Court of Veterans Appeals and the 
subsequent Board remand the RO requested all the veteran's 
morning reports from his three months service in Vietnam.  
Only one document was received.  This morning report 
indicated that the veteran was considered an assigned loss to 
the unit in January 1966.  No other relevant documents were 
recovered.  Consequently, after this additional search for 
records by the RO, there is still no corroborating evidence 
of the veteran's claimed stressors. 

The Board is compelled to find that there is no evidence 
corroborating the veteran's claimed stressors.  The Board 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a 
relationship to service for PTSD.  A stressor must consist of 
an event during service.  Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993).  While the veteran has described several events, 
there has been no verification of such events.  The Board 
also finds no evidence showing that the unit he was assigned 
to came under attack while he was assigned to that unit.  
Although some medical personnel have diagnosed the veteran as 
having PTSD, applicable law (under both the prior and the 
current versions of 38 C.F.R. § 3.304(f)) provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  In sum, as the evidence does not show 
that the veteran engaged in combat and the claimed stressors 
are otherwise unverified, there is no basis for finding that 
service connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision. 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


